Per Curiam.
The judgment of the Supreme Court is affirmed, for the reasons given by that court, except that we are unwilling to concur in all that was said as to the conclusiveness of our former decision.
The decree that was affirmed under that decision extended only to personalty, and could not work an estoppel of record in an action of ejectment. The Court of Chancery had no jurisdiction to try the title to lands, and the heirs-at-law of Benjamin D. Cooper were not parties to the suit in that capacity, but only as legatees.
' As a precedent the decision ruled only the point expressly decided.